EXHIBIT 99 NEWS RELEASE TO BUSINESS EDITOR: Peoples Financial Services Corp Reports Increased First Quarter Earnings Hallstead, PA, April 18, 2011 -Peoples Financial Services Corp. (OTCBB:PFIS) today reported first quarter 2011 earnings of $1,799 thousand or $0.57 per share, an increase of $281 thousand or 18.5% compared to $1,518 thousand or $0.48 per share for the first quarter of 2010. Comprehensive income equaled $2,558 thousand for the first quarter of 2011 compared to $2,277 thousand for the same quarter of 2010. For the three months ended March 31, return on average assets and return on average stockholders’ equity equaled 1.30% and 14.84% in 2011, compared to 1.17% and 14.25% in 2010. “I am extremely pleased with our Company’s financial performance during the first quarter of 2011,” stated Alan W. Dakey, President and Chief Executive Officer. “Despite the challenging interest rate environment and implementation of a plan to reduce our interest rate risk exposure, we were able to improve both net interest spread and margin from the previous quarter. During the quarter ended March 31, 2011, we sold approximately $15 million of long-term investment securities in order to reposition the Company portfolio to mitigate the potential adverse impact of rising interest rates. We plan to continue this strategic initiative throughout the second and third quarters of 2011. In addition to our financial accomplishments, several projects were either completed or initiated in the first quarter that I believe will strengthen stockholder value over the long term,” Dakey mentioned. “At the beginning of the first quarter, we rolled out our customer relationship tracking system, Synapsys, to enhance communications among our community banking offices in order to better identifying customer needs and improve service offered to them. In addition, I am pleased to report that the quarter ended March 31, 2011, was the first full quarter of operation for our new Wealth Management Division. This division will afford our customers the ability to invest in investment products and services outside of those traditionally offered through our branch system.” concluded Dakey. HIGHLIGHTS Earnings per share increased $0.09 comparing 2011 and 2010. Net interest margin improved to 4.36% compared to 4.07% for the same period 2010. Loans grew at an annualized rate of 18% in the first quarter 2011. Efficiency ratio continued to outperform peers. INCOME STATEMENT REVIEW For the three months ended March 31, tax-equivalent net interest income increased $761 thousand or 15.4% to $5,689 thousand in 2011 from $4,928 thousand in 2010. As a result of historically low interest rates, we were able to reduce our cost of funds by $328 thousand or 19.1%. Adding to this improvement was a $433 thousand or 6.5% increase in tax-equivalent interest revenue. With regard to interest expense, our cost of funds decreased 40 basis points to 1.30% for the first quarter of 2011 from 1.70% for the same quarter of last year. We experienced significant reductions in the rates paid for all interest-bearing liability categories. For the three months ended March 31, the average cost of interest-bearing transaction accounts, including NOW, money market and saving accounts, decreased 36 basis points to 0.77% in 2011 from 1.13% in 2010. In addition, the rate paid for time deposits declined 17 basis points to 2.24% for the first quarter of 2011 from 2.41% for the same quarter of 2010. Furthermore, the rate paid for short-term and long-term borrowings fell 102 basis points. Favorable growth in average interest-earning assets of $37.5 million more than offset a slight 6 basis point decrease in the tax-equivalent yield on earning assets. The yield on the loan portfolio decreased 32 basis points comparing the first quarters of 2011 and 2010. However, this negative rate variance was more than compensated by the positive impact of the $58.4 million increase in average loans over the comparable periods.Our tax-equivalent net interest margin for the first quarter increased 29 basis points to 4.36% in 2011 compared to 4.07% in 2010. For the three months ended March 31, 2011, the provision for loan losses totaled $421 thousand, a decrease of $474 thousand compared to $895 thousand for the same three months of 2010. Noninterest revenue for the first quarter decreased $290 thousand or 26.1% to $822 thousand in 2011 from $1,112 thousand in 2010. Included in noninterest revenue in 2010 was a nonrecurring $320 thousand tax-exempt cash surrender receipt from bank owned life insurance. Noninterest revenue in the first quarter of 2011 included $139 thousand in commission income from our Wealth Management Division. This represents an increase of $79 thousand or 131.7 % over the first quarter of 2010. Service charges, fees and commissions increased $76 thousand to $709 thousand in 2011 from $633 thousand in 2010 after eliminating the one-time insurance receipt. For the three months ended March 31, noninterest expense increased $358 thousand or 11.8% to $3,395 thousand in 2011 from $3,037 thousand in 2010. The increase resulted primarily from a $135 thousand or 10.3% increase in salaries and employee benefits as well as a $169 thousand or 15.3% increase in other expenses. Additional staffing in the Loan, Finance and Wealth Management Divisions along with normal merit increases were responsible for the increase in salaries and employee benefits expense. The increase in other expenses was generally spread amongst all major categories of other expenses. Occupancy and equipment expense rose $54 thousand comparing the quarters ended March 31, 2011 and 2010. 1 BALANCE SHEET REVIEW Total assets equaled $570.3 million at March 31, 2011, an increase of $28.8 million or 5.3% compared to $541.5 million at March 31, 2010. Loans, net of unearned income increased $53.3 million to $408.4 million at March 31, 2011, from $355.1 million at March 31, 2010. Available-for-sale investment securities decreased $23.0 million comparing March 31, 2011 and 2010. Total deposits increased $24.2 million as noninterest-bearing deposits increased $8.2 million and interest-bearing deposits increased $16.0 million. Short-term borrowings outstanding at the end of the first quarter were $35.3 million in 2011 and $24.0 million in 2010. Long-term debt declined $11.4 million comparing the end of the first quarters of 2011 and 2010. Stockholders' equity equaled $52.5 million or $16.70 per share at March 31, 2011, and $46.7 million or $14.88 per share at March 31, 2010. Stockholders’ equity as a percentage of total assets improved to 9.20% at March 31, 2011 from 8.62% at March 31, 2010. Dividends declared for the first quarter were $0.20 per share in 2011 and $0.19 per share in 2010. Nonperforming assets equaled $10.1 million or 2.45% of loans, net of unearned income and foreclosed assets at March 31, 2011, compared to $7.3 million or 2.02% one year earlier. Although a weakening from last year, asset quality improved slightly from year-end 2010. Nonperforming assets equaled $10.3 million or 2.61% of loans, net of unearned income and foreclosed assets at December 31, 2010. The improvement from year end resulted from a decrease in accruing loans past due 90 days or more, partially offset by increasesin nonaccrual loans. Loans charged off, net of recoveries, for the first quarter equaled 0.17% and 0.14% of average loans outstanding for the three months ended March 31, 2011 and 2010. The allowance for loan losses equaled $4.4 million or 1.07% of loans, net of unearned income, at March 31, 2011, compared to $4.1 million or 1.16% at March 31, 2010. Peoples Financial Services Corporation is the parent company of Peoples Neighborhood Bank, an independent community bank with eleven community offices. The community office locations are: Hallstead, Hop Bottom, Susquehanna, and Montrose, in Susquehanna County, Pennsylvania; Nicholson, Tunkhannock and Meshoppen, in Wyoming County, Pennsylvania; Glenburn in Lackawanna County, Pennsylvania; and Conklin, Deposit, and Binghamton, in Broome County, New York. In addition, customers can take advantage of PNBOnline SM Banking, on-line banking services, by accessing the Company's website at http://www.peoplesnatbank.com . Peoples Wealth Management is a member managed limited liability company for the purpose of providing investment advisory services to the general public. Peoples Financial Capital Corporation, a wholly-owned subsidiary, maintains and manages intangible investments and collects and distributes income from such investments. The Company's business philosophy includes offering direct access to senior management and other officers and providing friendly, informed and courteous service, local and timely decision making, flexible and reasonable operating procedures and consistently applied credit policies. 2 Summary Data Peoples Financial Services Corp. Five Quarter Trend (In thousands, except per share data) March 31, 2011 Dec. 31, 2010 Sept. 30, 2010 June 30, 2010 March 31, 2010 Key performance data: Per share data: Net income $ Cash dividends declared $ Book value $ Tangible book value $ Market value: High $ Low $ Closing $ Market capitalization $ Common shares outstanding Selected ratios: Return on average stockholders' equity % Return on average assets % Stockholders' equity to total assets % Efficiency ratio % Nonperforming assets to loans, net, and foreclosed assets % Net charge-offs to average loans, net % Allowance for loan losses to loans, net % Earning assets yield (FTE) % Cost of funds % Net interest spread (FTE) % Net interest margin (FTE) % 3 Peoples Financial Services Corp. Consolidated Statements of Income (In thousands, except per share data) Three Months Ended March 31, 2011 March 31, 2010 Interest income: Interest and fees on loans: Taxable $ $ Tax-exempt Interest and dividends on investment securities available-for-sale: Taxable Tax-exempt Dividends 9 13 Interest on interest-bearing balances with banks 2 1 Interest on federal funds sold 2 4 Total interest income Interest expense: Interest on deposits Interest on short-term borrowings 86 71 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges, fees and commissions Wealth management income 60 Mortgage banking income 48 77 Net gains on sale of investment securities available-for-sale 10 22 Other than temporary investment securities impairment ) Total noninterest income Noninterest expense: Salaries and employee benefits expense Net occupancy and equipment expense Other expenses Total noninterest expense Income before income taxes Provision for income tax expense Net income $ $ Other comprehensive income: Unrealized holding gains on investment securities available-for-sale $ $ Reclassification adjustment for gains included in net income ) ) Reclassification adjustment for other than temporary impairment charges 84 Income tax expense related to other comprehensive income Other comprehensive income, net of income taxes Comprehensive income $ $ Per share data: Net income $ $ Cash dividends declared $ $ Average common shares outstanding 4 Peoples Financial Services Corp. Consolidated Statements of Income (In thousands, except per share data) Three months ended March 31, 2011 Dec. 31, 2010 Sept. 30, 2010 June 30, 2010 March 31, 2010 Interest income: Interest and fees on loans: Taxable $ Tax-exempt Interest and dividends on investment securities available-for-sale: Taxable Tax-exempt Dividends 9 9 9 13 13 Interest on interest-bearing balances with banks 2 1 1 1 1 Interest on federal funds sold 2 6 8 8 4 Total interest income Interest expense: Interest on deposits Interest on short-term borrowings 86 71 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges, fees and commissions Wealth management income 65 81 99 60 Mortgage banking income 48 63 77 Net gains on sale of investment securities available-for-sale 10 22 22 Other than temporary investment securities impairment ) ) ) Total noninterest income Noninterest expense: Salaries and employee benefits expense Net occupancy and equipment expense Other expenses Total noninterest expense Income before income taxes Provision for income tax expense Net income $ Other comprehensive income: Unrealized holding gains on investment securities available-for-sale $ $ ) $ $ $ Reclassification adjustment for gains included in net income ) Reclassification adjustment for other than temporary impairment charges 84 24 Income tax expense related to other comprehensive income ) Other comprehensive income, net of income taxes ) Comprehensive income $ $ ) $ $ $ Per share data: Net income $ Cash dividends declared $ Average common shares outstanding 5 Peoples Financial Services Corp. Details of Net Interest and Net Interest Margin (In thousands, fully taxable equivalent basis) Three months ended March 31, 2011 Dec. 31, 2010 Sept. 30, 2010 June 30, 2010 March 31, 2010 Net interest income: Interest income Loans, net: Taxable $ Tax-exempt Total loans, net Investments: Taxable Tax-exempt Total investments Interest-bearing balances with banks 2 1 1 1 1 Federal funds sold 2 6 8 8 4 Total interest income Interest expense: Deposits Short-term borrowings 86 71 Long-term debt Total interest expense Net interest income $ Loans, net: Taxable % Tax-exempt % Total loans, net % Investments: Taxable % Tax-exempt % Total investments % Interest-bearing balances with banks % Federal funds sold % Total earning assets % Interest expense: Deposits % Short-term borrowings % Long-term debt % Total interest-bearing liabilities % Net interest spread % Net interest margin % 6 Peoples Financial Services Corp. Consolidated Balance Sheets (In thousands, except per share data) At period end March 31, 2011 Dec. 31, 2010 Sept. 30, 2010 June 30, 2010 March 31, 2010 Assets: Cash and due from banks $ Interest-bearing balances with banks 70 66 Federal funds sold Investment securities available-for-sale Loans held for sale 30 Loans, net of unearned income Less: allowance for loan losses Net loans Premises and equipment, net Accrued interest receivable Other assets Total assets $ Liabilities: Deposits: Noninterest-bearing $ Interest-bearing Total deposits Short-term borrowings Long-term debt Accrued interest payable Other liabilities Total liabilities Stockholders' equity: Common stock, par value $2.00, shares authorized 12,500,000, shares issued 3,341,251 Capital surplus Retained earnings Accumulated other comprehensive income (loss) Less: Treasury stock, at cost, shares held 197,970;199,520; 200,195; 200,195; 204,445 Total stockholders' equity Total liabilities and stockholders' equity $ 7 Peoples Financial Services Corp. Consolidated Balance Sheets (In thousands, except per share data) Average quarterly balances March 31, 2011 Dec. 31, 2010 Sept. 30, 2010 June 30, 2010 March 31, 2010 Assets: Loans, net: Taxable $ Tax-exempt Total loans, net Investments: Taxable Tax-exempt Total investments Interest-bearing balances with banks Federal funds sold Total earning assets Other assets Total assets $ Liabilities and stockholders' equity: Deposits: Interest-bearing $ Noninterest-bearing Total deposits Short-term borrowings Long-term debt Other liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ 8 Peoples Financial Services Corp. Asset Quality Data (In thousands) At quarter end March 31, 2011 Dec. 31, 2010 Sept. 30, 2010 June 30, 2010 March 31, 2010 Nonperforming assets: Nonaccrual/restructured loans $ Accruing loans past due 90 days or more Foreclosed assets Total nonperforming assets $ Three months ended Allowance for loan losses: Beginning balance $ Charge-offs 20 29 Recoveries 11 12 4 28 6 Provision for loan losses Ending balance $ SOURCE Peoples Financial Services Corp. /Contact: MEDIA/INVESTORS, Scott A. Seasock, 570.879.2175 or scotts@peoplesnatbank.com Co: Peoples Financial Services Corp. St:Pennsylvania In:Fin Except for the historical information contained, herein, the matters discussed in this press release are forward-looking statements that involve risks and uncertainties in the banking industry and overall economy. Such risks and uncertainties are detailed in the Company's Securities and Exchange Commission reports, including the Annual Report on Form 10-K and quarterly reports on Form 10-Q. 9
